


SECOND AMENDMENT OF LICENSE AGREEMENT

THIS SECOND AMENDMENT OF LICENSE AGREEMENT (the “Amendment”) is made as of the
31st day of December 2007 by and between: (1) KENNETH COLE PRODUCTIONS (LIC),
INC., a Bahamas corporation with offices at Centreville House, Second Terrace
West, PO Box SS-6229, Nassau, Bahamas (the “Licensor”) (together with its
parent, and their subsidiaries, affiliates and principals, the “Licensor Group”)
and (2) BERNARD CHAUS, INC., a New York corporation with offices at 530 Seventh
Avenue, New York, New York 10018 (the “Licensee”) (together with its parent, and
their subsidiaries, affiliates and principals, the “Licensee Group”).

WITNESSETH:

WHEREAS, Licensor and Licensee entered into a certain license agreement dated as
of June 6, 2005 for the manufacture and distribution at wholesale of Women’s
Sportswear in the United States (the “License Agreement”);

WHEREAS, Licensor and Licensee subsequently amended the License Agreement by a
First Amendment executed on or about September 28, 2007 (the “First Amendment”)
(collectively the License Agreement and the First Amendment, the “Amended
License Agreement”); and

WHEREAS, Paragraph 3 of the First Amendment added a new Paragraph 1.1(f) to the
License Agreement provided terms pursuant to which Licensor might grant to
Licensee, during the Term, an exclusive license in the Territory to manufacture
and distribute Cream Label Products, as such term is defined in the First
Amendment;

WHEREAS, the First Amendment contemplated that Licensee would submit to Licensor
for approval a Business Plan (as defined therein) for sale of Cream Label
Products;

WHEREAS, the parties have determined to proceed with the sale of Cream Label
Products without a Business Plan;

WHEREAS, Licensor and Licensee wish to amend the License Agreement to permit
Licensee to manufacture and distribute at wholesale Women’s Sportswear bearing
the mark KENNETH COLE NEW YORK and a Cream Label; and

WHEREAS, Licensor and Licensee wish to clarify that the aggregate sales of and
royalties paid on Cream Label Products will count towards satisfying the
Guaranteed Net Sales and Guaranteed Minimum Royalties requirements that
currently apply only to the sale of Articles bearing the KENNETH COLE REACTION
Mark.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Licensor and Licensee hereby
agree as follows:

1. The term of this Letter Agreement shall commence on January 1, 2008.

2. The sentence in Paragraph 1.1(a)(ii) that begins “The marks licensed by
Paragraphs 1.1(a)(i). . .” is deleted in its entirety.

3. Paragraph 1.1(f) of the License Agreement is deleted in its entirety. A new
Paragraph 1.1(a)(iii) is added to the License Agreement as follows:

Licensor hereby grants to Licensee, during the Term (as such term is defined in
Paragraph 2.1), an exclusive license in the Territory to manufacture and
distribute at wholesale Products (as defined in Paragraph 1.1(a)(i)) bearing the
mark KENNETH COLE NEW YORK and a label with black lettering on a soft white
background in the form attached to the First Amendment as Exhibit 5 (the “Cream
Label”), which may be amended from time to time by Licensor. Products bearing
the mark KENNETH COLE NEW YORK with a Cream Label shall be referred to as “Cream
Label Products.” The marks licensed by Paragraphs 1.1(a)(i), 1.1(a)(ii), and
1.1(a)(iii) shall be collectively

 

 

--------------------------------------------------------------------------------






referred to as the “Licensed Marks” or “Brands.” Notwithstanding anything in
this Agreement to the contrary, it is expressly acknowledged by Licensee that
this Agreement confers no licenses or other rights with respect to Products
bearing any other form of the KENNETH COLE NEW YORK Mark, including but not
limited to a label with white lettering on a black background in the form
attached to the First Amendment as Exhibit 6 (the “Black Label”), which may be
amended from time to time by Licensor, the rights to which are expressly
reserved by Licensor.

4. It is acknowledged, for the sake of clarity, that the exclusive rights that
are conferred by Paragraph 1.1(a)(iii) of the License Agreement are coterminous
with those granted to the Licensee under the KENNETH COLE REACTION mark and
will, for example, be subject to the same Reserved Channels of distribution and
the same limitations on exclusivity set forth throughout the License Agreement.

5. Paragraphs 7.1 and 7.2 (as amended) remain as in the License Agreement,
except that the following changes are made:

 

(i)

After each instance of KENNETH COLE REACTION appearing in the tabular data in
Paragraphs 7.1 and 7.2, the following language is added: “and/or Cream Label
Products”;

 

(ii)

Each reference to “the KENNETH COLE REACTION Mark and/or Cream Label Products”
shall mean such Mark and Products determined in the aggregate;

 

(iii)

The single instance of the singular “Brand” in Paragraph 7.1 is replaced with
the plural “Brands”; and

 

(iv)

The phrase in Paragraph 7.2 that reads “Articles under the KENNETH COLE REACTION
Mark in the Renewal Term” is deleted and replaced with the following: “Articles
under the KENNETH COLE REACTION and/or Cream Label Products in the Renewal
Term.”

6. This Amendment incorporates all the prior agreements and understandings of
the parties hereto, all of which are deemed merged herein. This Amendment shall
be binding on and inure to the benefit of the parties and their respective
successors and, except as is restricted under the terms and conditions of the
License, their assigns.

7. This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. If this Amendment is executed in counterparts, no signatory hereto
shall be bound until all parties named below have duly executed or caused to be
duly executed a counterpart of this Amendment.

8. Except as expressly modified or amended herein, all of the terms, conditions,
covenants and agreements of the License Agreement are hereby ratified and
confirmed and the same shall remain in full force and effect. All defined words
used in this Amendment shall have the meanings ascribed to such words in the
License Agreement unless otherwise defined herein.

 

 

2

 

--------------------------------------------------------------------------------






 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.

 

 

 

KENNETH COLE PRODUCTIONS (LIC), INC.

 

 

 

By: 


/s/ Ilaria Puccini

 

 

 

Name: 

Ilaria Puccini

 

 

 

Its: 

Director

 

 

 

Dated:

 

 

 

 

BERNARD CHAUS, INC.

 

 

 


By: 



 

 

 

Name: 

 

 

 

 

Its: 

 

 

 

 

Dated:

 

 

 

3

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.

 

 

 

KENNETH COLE PRODUCTIONS (LIC), INC.

 

 

 


By: 



 

 

 

Name: 

 

 

 

 

Its: 

 

 

 

 

Dated:

 

 

 

 

BERNARD CHAUS, INC.

 

 

 

By: 


/s/ Josephine Chaus

 

 

 

Name: 

Josephine Chaus

 

 

 

Its: 

 

 

 

 

Dated:

Jan. 7, 2008

 

 

4

 

--------------------------------------------------------------------------------